﻿1.	 It gives me great pleasure, Sir, to congratulate you most warmly on your election to the presidency of the thirty-eighth session of the General Assembly. This is undoubtedly a reflection of the great international appreciation of, and the prestige enjoyed by, your country and its people as well as of your eminent qualities as an experienced diplomat and an outstanding international lawyer, demonstrated through years of dedicated and fruitful service to your own country, to Latin America and to the United Nations. It is pertinent to state on this occasion how much we value the strong bonds of friendship existing between Panama and Cyprus, two small States but strong advocates of the principles and purposes of the United Nations.
2.	At the same time, I wish to place on record our praise of and our profound esteem for Mr. Imre Hollai of Hungary, who during his presidency guided successfully and with singular distinction the thirty-seventh session, including its resumption. His diplomatic skills and wisdom won for him the respect of all. We in Cyprus shall always remember his official visit to our country, which gave us a most welcome opportunity to express to him once again our deep appreciation for his dedicated service to the United Nations and for his true feelings of friendship towards Cyprus and its people.
3.	It is with particular pleasure that I refer to the Secretary-General and to his untiring efforts to strengthen the United Nations and ensure its effectiveness—something which is of absolute necessity for peace and security in the world. We sincerely hope that his endeavours to resolve international problems, including the Cyprus problem—pursued with the diplomatic skill, wisdom, patience and determination which characterize the Secretary-General—will bear fruit for the sake of humanity. For our part, we must all do what we can to assist the Secretary-General in his high task. Peace and prosperity in the world can be achieved only if a genuine collective effort is undertaken by all the members of the international community. Such a collective effort is now more urgent than ever.
4.	The threat or use of force in international relations, military intervention and interference, the revival of the cold war, great-Power rivalry and the intensified arms race, especially in nuclear and other weapons of mass destruction, constitute a gloomy picture of today's world.
The implications of our failure to provide the United Nations with the necessary means to carry out its paramount responsibility—that of maintaining international peace and security, as provided in the Charter—are extremely grave.
5.	If we are to meet effectively and on a lasting basis the dangers to peace and to the very survival of mankind, we must proceed resolutely and urgently to give the Security Council the means for creating an effective collective international security system in order to deter international lawlessness, to put an end to the ever- escalating nuclear arms race and to revive the prestige of the Organization, tarnished by years of contemptuous disregard for its decisions. It is high time to end the crisis of confidence about the United Nations by demonstrating courage and wisdom and adhering to its principles.
6.	The technological advances of today have evolved to an admirable extent. Despite the diversities and the multiplicity of our particular interests and objectives, the human race has converged on a number of topics and has made great strides. We now have the means to greatly reduce the incidence of disease, to combat ignorance, to conquer our immediate universe and to eliminate distance, bringing together peoples and ideas from all continents through advanced means of transportation and telecommunications. However, these ingenious achievements in science and technology are characterized by such grave contradictions that their beneficial effects are countered by potentially dangerous aspects. Thus, nuclear energy could either benefit mankind, if used for peaceful purposes, or destroy our whole civilization and eliminate the human race from the face of the Earth, if used as a weapon of war.
7.	The arms race not only increases this threat of human extinction but also diverts the attention and depletes the strength of those who have the material resources and the required technological know-how and who could contribute to the improvement of the quality of life in every corner of the world. It is perhaps pertinent in this context to mention that the estimate of the International Institute for Strategic Studies in London is that a record of $800 billion was spent on weapons during the past year. In this century of space exploration it is inadmissible that famine, poverty, illiteracy and disease should still be plaguing significant sections of the population of our planet. With what conscience can we claim to have conquered our immediate universe when human beings are dying from hunger and disease and when thousands born daily will grow up in unacceptable conditions? These contradictions are fed and strengthened by the antagonisms that characterize big-Power relations; antagonisms that are translated into global crises, which in turn are translated into confrontational attitudes resulting in an intensified arms race.
8.	The fruits of total and complete disarmament may be for the future generations to enjoy—and we sincerely hope that good sense will prevail in international relations so that there will be future generations. For the present, there must be some steps, even if only modest, in the right direction.
9.	The lack of significant results at the twelfth special session, the second devoted to disarmament, should not discourage us. It should rather make us even more determined than before to spare no effort to realize the dream of mankind for development in an international environment of peace and security, without the threat of a nuclear holocaust.
10.	It has all along been our firm belief that complete and effective disarmament cannot be achieved without simultaneously setting into motion the system of international security through the United Nations. This thesis was adopted in the Declaration in the Final Document of the Tenth Special Session and constitutes its basic directive. It was similarly expressed in a relevant resolution of the General Assembly adopted by consensus, and its early implementation was urged in a subsequent Assembly resolution. Only after a collective security system convinces States that they will not be the victims of aggression can disarmament be effectively achieved on a lasting basis.
11.	The responsibilities of the big Powers for the establishment of such a system are immense. But at the same time each and every one of us should carry his own share of the burden. Our responsibility to the human race is now greater than ever before. Cyprus, as a member of the Movement of Non-Aligned Countries and one of its founding members, has joined with those like-minded countries working tirelessly for the realization of this goal. At the same time, we shall continue our efforts in co-operation with others for the implementation of the provisions of the Helsinki Final Act,' as we are convinced that these provisions are essential both for detente and for the strengthening of peace, security and cooperation, not only in Europe but also by analogy and by extent in the whole world. Our dedication to the letter and spirit of the Helsinki Final Act, as well as to the principles of non-alignment, is unwavering. The prohibition of the threat or use of force in international relations, non-interference in others' internal affairs and respect for the sovereignty and the territorial integrity of States are for us sacred principles for which we shall continue to strive hard.
12.	Committed as we are to the fundamental principles of non-alignment, we shall continue to pursue a positive and constructive role in international relations, as we have been doing since our independence 23 years ago, in dealing with questions of peace and security and of economic, political and social justice. We shall spare no effort in defending human dignity and promoting human rights and fundamental freedoms.
13.	With regard to the world economic situation, the structural imbalance between North and South is increasing and the distress of impoverished populations in a number of developing countries is growing. This inadmissible state of affairs is not simply the result of cyclical fluctuations in the international economic system, but also a symptom of inherent structural maladjustments. In our contemporary world of interdependence, a system which fully serves the long-term interests of both the developed and the developing countries is a compelling necessity.
14.	We regret that negotiations for the establishment of a new international economic order have, for almost a decade now, failed to produce any results. The deadlock over the procedure and agenda for global negotiations has not been resolved, and the efforts to achieve progress in fields such as international economic co-operation, energy, money and finance and trade have not met with success. As a result, instead of development and improvement, we are witnessing an economic stagnation and even retrogression. Thus, the countries designated as least developed have recorded no real growth in recent years.
15.	Under these conditions and in view of the reality of international economic interdependence, it is in the interest of mankind as a whole that we all work with sincerity, dedication and persistence for the establishment of the new international economic order. The right of survival, development and prosperity is the right of all mankind. Depriving a considerable portion of mankind of this right is not only unacceptable but also counterproductive. Unless we intensify our efforts to promote this goal, we shall be failing in our obligations towards our own people and towards future generations. No doubt the realization of this goal greatly depends on substantial progress, at least in efforts to ensure international peace and security.
16.	The close link between the whole development process and a free, balanced flow of information is also widely recognized. We reiterate our support for the establishment of a new, more just and more effective world information and communication order, which would ultimately change the dependent status of the developing countries.
17.	One of the greatest problems of the United Nations to which I have already referred is the lack of respect for its decisions by those to whom they are addressed, as emphasized by the Secretary-General in his reports on the work of the Organization to the General Assembly at its thirty-seventh and thirty-eighth sessions. This problem undermines the purposes and principles of the United Nations, having especially negative consequences for the Organization's efforts to maintain international peace and security.
18.	The problem of non-implementation of United Nations resolutions not only impairs the effectiveness and tarnishes the image of *'e United Nations as an instrument for peace and justice, but it also justifiably raises serious questions as to its credibility. As I have indicated in the past, this vitally important item, which Cyprus has already inscribed on the agenda, is worthy of serious and urgent consideration by the General Assembly, where the concerted efforts of the international community could be best exerted to strengthen the authority and effectiveness of the United Nations. Recent developments within and outside the Organization render the examination of this question by the Assembly even more timely. It should be recalled that in the conclusions and recommendations in the Political Declaration of the Seventh Conference of Heads of State or Government of Non-Aligned Countries, the Conference "welcomed the consideration of the question of the implementation of United Nations resolutions at the forthcoming session of the United Nations General Assembly", as proposed by Cyprus, Appropriate consultations and constructive ideas which could emanate from the debate in plenary would greatly contribute towards setting the guidelines and finding the modalities of how best we may deal with this most serious problem facing the Organization.
19.	We firmly believe that only through implementation of United Nations resolutions can the peace and security sought by the international community be achieved and maintained.
20.	My country's commitment to the full protection of human rights, civil and political as well as social, economic and cultural, is well known. This firm commitment is based on our conviction that the ultimate purpose of State policies and action should be the enhancement of human dignity and the full enjoyment of human rights globally.
21.	At the same time, it is our strong belief that the standard-setting work, the promulgation of human rights instruments and their application, should be backed by an adequate international implementation machinery if it is to be truly effective.
22.	The existence of situations in many parts of the world which involve massive, flagrant and continuous violations of human rights serves to demonstrate that the failure to respect human rights and fundamental freedoms, as expressly provided for in the Charter of the United Nations as well as in other international instruments, is at the very heart of many problems. By providing effective machinery that would guarantee the cessation of such violations, we could contribute towards solving these problems, thus promoting the cause of peace and security in the world.
23.	The Seventh Conference of Heads of State or Government of Non-Aligned Countries, held at New Delhi in March 1983 under the wise and dynamic leadership of the Prime Minister of India, Indira Gandhi, indicated clearly that despite differences in their social and economic systems, the members of the Movement have resolved to play, through their collective effort, a positive and constructive role for the solution of problems confronting the world today.
24.	The Political and Economic Declarations of the Conference, as well as the New Delhi Message, constitute important instruments which we must strive to apply. For our part, we shall continue to do all we can, within our limited potential, at the bilateral, multilateral and international levels to implement the principles and measures for the promotion of peace and justice contained in the Message. We shall continue to oppose imperialism, colonialism, neo-colonialism, apartheid, racism and all forms of aggression, occupation, foreign domination and interference.
25.	The critical situation still prevailing in the Middle East is of special concern to us. Because of our historical and friendly ties with the peoples and countries of the Middle East and our proximity to the area of conflagration, we are deeply concerned and grieved about the bloodshed, turmoil and ensuing loss of life. The continuing deterioration in the Middle East poses a clear threat to international peace and security.
26.	The Middle East problem, at the core of which is the question of Palestine, will not be solved until a just peace is achieved, based on Israel's withdrawal from all occupied territories and on the restoration of the inalienable rights of the Palestinian people, including the right to establish their own independent and sovereign State on the basis of General Assembly resolution 3236 (XXIX) of 22 November 1974. The Palestine Liberation Organization [PLO], the sole and legitimate representative of the Palestine people, must participate in any negotiations if the solution to be found is to be comprehensive, just, acceptable and lasting.
27.	As to the situation in Lebanon, we once again reiterate our support for the sovereignty, territorial integrity and independence of Lebanon. While we hope that the cease-fire will be maintained, we believe that the implementation of Security Council resolutions 508 (1982) and 509 (1982) will speed up the search for lasting peace in Lebanon. The Israeli occupation forces must withdraw from all Lebanese territory. We fervently hope that efforts for national reconciliation will be successful, enabling the Lebanese Government to exercise its sovereignty throughout its territory within its internationally recognized boundaries.
28.	For three years now, Iran and Iraq have been ravaged by a destructive war with grave loss of life and resources. Over 100,000 people have perished in this grim conflict. The fighting must stop. We appeal to both countries and to all those who can help, to seek a peaceful settlement and to bring this conflict in that sensitive part of the world to an end.
29.	The impressive record of remarkable progress in the field of decolonization, especially since the historic adoption of General Assembly resolution 1514 (XV) almost 23 years ago, should not conceal the fact that there are still, in the era of the United Nations, many countries and peoples which continue to suffer under alien subjugation, domination, exploitation and other forms of colonization. Cyprus, for its part, will continue to support actively and unreservedly all efforts which aim to end the anachronistic colonial era and to bring the membership of the Organization to universality. It is with particular pleasure that we welcome an independent St. Kitts and Nevis to membership in the United Nations.
30.	Marring the remarkable record of decolonization is the denial of the inalienable rights of the Namibian people to self-determination, freedom and national independence in a united Namibia, including Walvis Bay and the Penguin and other offshore islands.
31.	For the past 17 years, year after year, the international community has unfailingly expressed in this forum its full support for the independence of Namibia. Year after year we have had the opportunity to express our indignation at the intransigent attitude of the racist Pretoria regime.
32.	More recently, the Security Council, in resolution 532 (1983), indicated a time-frame for the implementation of its resolution 435 (1978). At the same time, the Council decided to enhance the role of the Secretary- General. Resolution 532 (1983) clearly articulates the deep dissatisfaction and impatience of the international community over the present impasse in the negotiations on Namibia's independence.
33.	The position of Cyprus on the question of Namibia has all along been an unambiguous position of principles. Cyprus, a non-aligned country, a member of the United Nations Council for Namibia, and a country which itself had to wage a liberation struggle to gain its independence, is fully committed to and strongly supports the United Nations plan for the independence of Namibia, as it provides the only peaceful procedure for a peaceful settlement of this major international problem.
34.	The question of Namibia is a clear case of decolonization, and as such it should not in any way be linked to other extraneous issues in the region. The attempt of South Africa to link the presence of Cuban troops in Angola with the efforts to find a settlement in Namibia is untenable and only serves to prolong the conditions of injustice being inflicted on the Namibian people. We reiterate our solidarity with the people of Namibia as well as with the front-line States.
35.	It is not only the attitude of the Pretoria regime towards Namibia which is inadmissible. Also inadmissible is its continued abhorrent policy of apartheid, which has been repeatedly condemned by the international community. It is obvious that more determined efforts and pressures are necessary to put an end to that intolerable situation.
36.	The problem of Western Sahara, which has been of constant concern to the international community since 1975, drags on unresolved. The decolonization of the region is still to be achieved, and the parties to the conflict should strive hard to this end. The Saharan people must be left free to exercise their right to determine their own future. Only through a political settlement arrived at by the parties on the basis of the principles adopted on this matter by the General Assembly, the Organization of African Unity [CMU] and the Non-Aligned Movement will peace be established.
37.	Central America also is confronted with a serious political, social and economic crisis, which should be resolved in a peaceful manner so as to avoid wider conflicts which might threaten peace and security in the region. We follow with grave concern the events in Nicaragua and other countries in Central America and sincerely hope that efforts within and outside the Urn led Nations, including those of the Contadora Group, will succeed. What is of paramount importance is that the right of all States in the region to independence, sovereignty and territorial integrity be fully respected, as well as the sovereign right of the peoples of the region to choose freely their own political, economic and social systems without any foreign interference.
38.	We attach the highest importance to strengthening global peace, security and co-operation, as I have already stated. It is incumbent on us to seize every opportunity to encourage collective efforts to that end, indeed, in any area of the world. Being a Mediterranean country, Cyprus attaches particular importance to that sensitive area and calls upon all Mediterranean and other countries to test new means of bringing the countries and their peoples ever closer together, for the attainment and maintenance of peace, security and co-operation in the region.
39.	The adoption and the signing of the United Nations Convention on the Law of the Sea in 1982 by an overwhelming number of States was a notable achievement of the Organization and a source of gratification. This achievement marks a historic contribution of the United Nations in the progressive development and codification of international law for the legal and orderly regulation of world affairs. It is our earnest hope that the Convention will be signed by all States and will receive a maximum number of ratifications at the earliest possible date.
40.	At its resumed thirty-seventh session in May this year, the General Assembly dealt once again with the problem of Cyprus and adopted by an overwhelming majority the very important resolution 37/253. This resolution and all the other relevant resolutions of the Security Council and the General Assembly together contain all the necessary elements for a peaceful, just and lasting solution to the Cyprus problem.
41.	The Cyprus problem has been discussed in the Assembly many times and its various aspects are well known to all members. In 1974 Turkey invaded the Republic of Cyprus and occupied almost 37 per cent of its territory. Today, over nine years after that invasion, the Turkish occupation troops are still on our soil, in violation of the Charter and the resolutions of the United Nations. Turkey has shown complete disregard of those resolutions, including resolution 3212 (XXIX), which was unanimously adopted by the Assembly and later unanimously endorsed by the Security Council. Nine years after the invasion not one of the 200,000 refugees has been allowed to return; and the fate of missing persons remains unascertained. Over that same period Turkey and the Turkish Cypriot leadership have pursued their plans to consolidate the division and the results of the invasion. They have tried to change the demographic structure of Cyprus by importing tens of thousands of colonizers from Turkey; they have illegally distributed the houses and lands of the forcibly expelled Greek Cypriots; they have issued so-called titles of ownership to those properties; they have replaced the legal currency of Cyprus in the occupied area with the Turkish lira, the currency of Turkey; and they have threatened secession and an illegal unilateral declaration of independence. In these circumstances our quest for a settlement of the problem cannot be successful unless there is a radical change in the attitude of the Turkish side. Only then can there be hope for progress.
42.	We were gratified by the Secretary-General's willingness to undertake a personal effort pursuant to the mission of good offices entrusted to him by the Security Council. His effort was explicitly endorsed by the latest resolution of the General Assembly, last May. We have throughout encouraged and welcomed the personal involvement and initiatives of the Secretary-General. It is well known that he has already submitted, as part of his effort, certain soundings for the consideration of the two sides. We have already officially informed the Secretary- General that his personal involvement is welcomed and accepted and that the methodology he proposed is also accepted. We have furthermore submitted our response to his soundings in a most constructive manner and we are very pleased that the Secretary-General himself has described our response as "a positive and constructive step". I should like to reiterate once again our readiness to co-operate in absolute good faith with the Secretary- General in our sincere desire to promote a just and viable solution to the Cyprus problem in conformity with the resolutions of the United Nations and the high-level agreement.
43.	We are aiming at a just solution to the Cyprus problem which will ensure the independence, sovereignty, territorial integrity, unity and non-aligned status of the Republic of Cyprus. Such a solution would certainly be in the interest of the people of Cyprus as a whole, but in the final analysis it would be in the interest of all countries in our sensitive region and of the cause of international peace and security.
44.	We have already made a significant contribution to the achievement of this kind of solution by agreeing to a solution based on a system of federation—something which was totally unthinkable in the past. We have already made other far-reaching constructive proposals, such as the demilitarization of the Republic of Cyprus, the effective guarantees of human rights and the security of all Cypriots under international supervision. But in no circumstances can we accept any kind of division or partition in any guise. We cannot accept the results of the invasion as a basis for a solution. The basis for the solution of the Cyprus problem is laid down in resolutions of the United Nations and the high-level agreements. The Cyprus problem cannot be solved without the withdrawal from Cyprus of the Turkish occupation troops and without the colonizers' return to Turkey. There can be no solution without the restoration of the unity, human rights and fundamental freedoms of all Cypriots, including the right of the refugees to return to their homes.
45.	I would like to express the hope that all Members of the United Nations will do their best to assist the Secretary-General in his endeavours and act in conformity with the resolutions of the United Nations. Those countries which are in a better position to exercise influence in Ankara have a special responsibility to do so and must act without hesitation in an effective manner.
46.	Our sole aspiration is to turn Cyprus from a place of conflict and strife into a place of happiness and prosperity for all its citizens, in conditions of freedom, democracy and justice, and also into a bridge of co-operation and understanding between the peoples of three continents.
47.	the attainment of our goal not only is an imperative necessity for the survival of our own country as an independent State in conditions of freedom and dignity, but would also be an important contribution to the cause of international peace and security, in furtherance of the purposes and principles of the United Nations, to which we must all rededicate ourselves and which we must serve faithfully if we genuinely believe in a peaceful and happier future for mankind.
 

